Citation Nr: 0834294	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-09 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a head injury.

2.  What initial rating is warranted for post-traumatic 
stress disorder (PTSD)?


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from July 1952 to July 1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Columbia, South 
Carolina.  A May 2006 rating decision initially denied both 
claims.  Following receipt of the veteran's timely Notice of 
Disagreement, a July 2006 rating decision granted service 
connection for PTSD and assigned an initial evaluation of 30 
percent, effective January 2006.  The veteran perfected 
appeals of both the head injury claim and the initial 
evaluation of his PTSD.

The veteran included a claim for a total disability 
evaluation on the basis of individual unemployability due to 
service-connected disabilities in his appeal of his initial 
evaluation.  See 38 C.F.R. § 4.16 (2007).  This issue has not 
been considered by the RO, much less denied and timely 
appealed to the Board.  So, it is referred to the RO for 
appropriate action, as the Board does not currently have 
jurisdiction to consider it.  See 38 C.F.R. § 20.200 (2007); 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  A June 1962 Board decision denied service connection for 
residuals of a head injury.  It was held that there was no 
residual disability shown following an in-service concussive 
injury.  That decision is final and is the last final 
decision on any basis. 

2.  The evidence submitted since the June 1962 Board 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for residuals of a head injury and does 
not raise a reasonable possibility of substantiating the 
claim.

3.  The veteran's PTSD has not manifested with social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The June 1962 Board decision is final.  New and material 
evidence has not been received to reopen the claim for 
service connection for residuals of a head injury.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1104 (2007); § 
3.159, as amended, 73 Fed. Reg. 23,353 (April 30, 2008).

2.  The requirements are not met for an initial rating higher 
than 30 percent for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In letters of May 2004 and 
March 2006, VA notified the veteran of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The letter also provided adequate notice of how disability 
ratings and effective dates are assigned in the event service 
connection is granted, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), as well as the reason his prior claim 
for service connection was denied and what evidence was 
needed to reopen it.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The claim was readjudicated on a de novo basis, as 
shown in the October 2006 Statement of the Case.  Thus, any 
timing-of-notice error was fully cured and rendered harmless.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a Statement of the 
Case or a Supplemental Statement of the Case, is sufficient 
to cure a timing defect).

As service connection, an initial rating, and an effective 
date have been assigned for the PTSD, the notice requirements 
of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The decision of 
the United States Court of Appeals for Veterans Claims in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), spoke only 
to cases of entitlement to an increased rating.  Because 
there is a distinction between initial rating claims and 
increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Board notes the veteran's April 2004 
informal claim referenced two VA Forms 21-4148 which he 
stated named two private providers, from whom he asked the RO 
to obtain treatment records.  Only one physician was in fact 
named, a Dr. Timmons.  The May 2005 VCAA notice letter 
informed the veteran he sent only one Form 21-4142, and he 
did not sign it.  The letter instructed him to sign and 
return the form.  The claims file contains no evidence of a 
response from the veteran.  His attorney submitted a report 
from a private provider other than Dr. Timmons.  In light of 
these facts, the Board finds VA complied with its duty to 
assist the veteran with the development of his claim.  See 
38 C.F.R. § 3.159(c).

Further, he was provided the opportunity to present pertinent 
evidence and testimony and otherwise meaningfully participate 
in the adjudication of his claim.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no 
evidence of any VA error in notifying or assisting him that 
reasonably affects the fairness of this adjudication.  Id.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Petition To Reopen

Legal Background

The veteran applied for service connection for residuals of a 
head injury in January 1961.  Included with his application 
was a January 1961 report from his private physician, Dr. 
Connell.  He noted the veteran's reported history of having 
sustained a shrapnel wound to the head during the Korean War, 
and that he had experienced periodic headaches ever since, 
whereas he had no such experience prior to his combat 
service.  The veteran sought his services due to the severity 
of the headaches.  Dr. Connell noted his physical examination 
of the veteran was unremarkable, except for several cavities 
of his teeth.  His diagnosis was post-traumatic headaches.

The veteran had also applied for service connection for 
headaches secondary to a shrapnel fragment wound to the head 
in July 1955.  Service treatment records of June 1953 noted 
the veteran's involvement in "heavy action" in North Korea.  
The records of the initial aid station noted a possible 
cerebral concussion, and he was admitted to a field hospital.  
The admitting diagnosis was observation of brain injury.  The 
admission record further noted he was knocked out by an 
artillery blast in June 1953, but examination found no 
disease.  A skull x-ray was read as normal.  The ward nurse's 
notes indicated the veteran had no complaints, and his vision 
and hearing were apparently normal.  There were no headaches 
or amnesia noted, except for a two-hour period after the 
blast.  The neuropsychological examination report noted the 
veteran had no subjective complaints, such as headaches, 
dizziness, vertigo, etc., to indicate cranial damage.  The 
examiner noted that, neurologically and psychologically, the 
veteran was normal, and he was anxious to rejoin his unit.  
The assessment was the veteran perhaps had a very transient 
traumatic experience with no neurological or psychological 
results.

The July 1955 Report Of Examination For Discharge noted all 
areas, except scars, were assessed as normal.  The veteran 
was deemed physically for discharge from active service with 
a Profile of all 1s.  He applied for VA benefits immediately 
after discharge.

The October 1955 VA examination report noted he complained of 
dizziness and headaches since June 1953.  He told the 
examiner he experienced those symptoms prior to his 
discharge, but he did not say anything about them.  He 
estimated a dizzy spell about once a week.  He denied any 
falls or periods of unconsciousness.  He described his 
headaches as not exactly a headache, but more like a sore 
feeling on the inside of his head.  He denied any loss of 
memory, hearing problem, and he had no problem tasting or 
swallowing his food.  He also denied trouble concentrating.  
The examiner noted there was no evidence of any emotional 
disturbance, and his recent and remote memory were very good.  
The neurological examination was normal in all respects.  In 
light of the veteran's history of a period of unconsciousness 
due to a shell explosion, the examiner ordered a skull x-ray 
and an EEG.  If those were negative, he noted, there was not 
sufficient evidence to substantiate any neurological 
diagnosis.

The January 1956 EEG examination report notes the veteran's 
EEG was normal.  The skull x-ray showed a linear marking, but 
the radiologist opined it was not believed to be evidence of 
an old fracture.  The x-ray showed the skull as otherwise 
normal, and there was no evidence of intracranial pressure or 
compression.

In light of the above findings, a January 1956 rating 
decision denied service connection for residuals of a head 
injury, and a January 1956 letter informed the veteran of the 
decision and his appeal rights.  The veteran did not appeal 
the decision and, in the absence of an appeal, it became, and 
is, final.  The final January 1956 decision notwithstanding, 
the RO adjudicated the veteran's 1961 claim on a de novo 
basis.

The March 1961 VA neuropsychiatric examination report noted 
the veteran's history.  The examiner's neurological and 
psychiatric examination revealed no abnormalities.  The 
diagnosis was no neuropsychiatric disorder present, and the 
veteran appeared to be adjusting well in the community and he 
was regularly employed.

An April 1961 rating decision denied service connection for 
residuals of a head injury, and the veteran perfected an 
appeal.  The veteran's asserted symptoms remained the same.  
A June 1962 Board decision affirmed the RO's rating decision 
and denied service connection.  A Board letter, also dated in 
June 1962, informed the veteran of the decision.  The Board 
decision is final, and is the last final decision on the 
issue of service connection for residuals of a head injury.

New and Material Evidence

An affirmation of a decision by an Agency of Original 
Jurisdiction (AOJ) by a Board decision subsumes the 
determination of the AOJ.  38 C.F.R. § 20.1104.  Board 
decisions are final as of the date issued.  38 C.F.R. 
§ 20.100(a).

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, in that it is evidence not previously 
of record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a);  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  38 U.S.C.A. § 5108; see generally 
Elkins v. West, 12 Vet. App. 209 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

Analysis

There has not in fact been any new evidence on the issue of 
residuals of a head injury added to the record since the 1962 
Board decision.  There are medical records which note some 
history of headaches, but none of the treatment records added 
to the record contain any notation, comment, or opinion, to 
the effect that the veteran's headaches are causally linked 
to his Korean War service.  A May 2006 private report of Dr. 
Morris, for example, notes his treatment of the veteran for 
headaches and mood, but he found no evidence of old trauma.  
As a result, these additional records are redundant, and they 
do not constitute new and material evidence.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing veteran's current condition are not 
material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence.).

Thus, the Board is constrained to find that new and material 
evidence has not been received.  38 C.F.R. § 3.156(a).  The 
benefit sought on appeal is denied.

Increased rating

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Current rating evaluations of mental disorders include 
consideration of the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), 38 C.F.R. § 4.130, but the VA rating criteria govern the 
overall evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-44 (2002).  An evaluation of the disability level of 
a mental disorder is based on the total evidentiary picture 
of the appellant's occupational and social impairment.  
Further, social impairment is not the sole criterion on which 
an evaluation is based,  38 C.F.R. § 4.126(a), (b), and 
applicable rating criteria are applied via an overall 
assessment of the claimant's disability picture.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's PTSD.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007) (concerning 
the possibility of assigning different ratings during 
different periods of an appeal).

Analysis

Under the current criteria, PTSD that manifests with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events) warrants an 
evaluation of 30 percent.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).

PTSD which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
an evaluation of 50 percent.  Id.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants an evaluation of 100 percent.  Id.

Other than a general disagreement with his initial 
evaluation, the veteran has made no assertions of specific 
increases in his symptoms.  The probative evidence of record, 
in any event, shows his PTSD to more nearly approximate his 
30 percent rating.  38 C.F.R. § 4.7.

Dr. Morris noted in a May 2004 report that the veteran had 
reported being bothered by flashbacks of the incident that 
caused his concussion, and the day prior to his visit he had 
a flashback of being bombed.  He also noted the veteran 
experienced occasional dreams, both during the night and day.  
The veteran also noted he had been fairly anxious his entire 
life ever since the incident.  Dr. Morris noted that the 
combination of the underlying chronic anxiety and the suicide 
of one the veteran's sons had rendered his symptoms more 
difficult to control than usual.  He observed that it would 
not surprise him if the veteran met the criteria for PTSD.

While subsequent examination proved Dr. Morris correct, the 
totality of the evidence shows the veteran's symptoms and 
their impact on him are modest at worse, an assessment with 
which Dr. Morris would later agree.  An April 2004 VA 
outpatient entry notes the veteran declined treatment for 
depression, as he was being treated by a private provider, 
but he agreed to see VA mental health and to consider tobacco 
use cessation, which was noted as a key component of his 
stressors.  At his May 2004 VA mental health intake, he told 
the examiner that he did not want to get out of his recliner 
but just be left alone, and he did not like being around 
people.  He had nightmares about Korea, but he felt better at 
the time of the visit due to his prescribed medications.  He 
reported fair sleep, restless, and night sweats.  The 
examiner noted the veteran's limited cognitive ability may 
have been the result of his 1998 heart surgery.

The entry noted the veteran had been married for 11 years, 
and he had two grown children.  The primary symptoms noted by 
the examiner were anxiety, insomnia, recent depression, and 
panic attacks.  The examiner also checked the box for 
suicide/homicide ideation, but did not mention it in the 
narrative.  Suicide ideation, of course, is one of the 
symptoms of the criteria of ratings higher than 30 percent.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  This entry 
notwithstanding, the Board finds that the overall medical 
evidence does not show a 50 percent or higher rating was met 
or approximated for this initial period of the veteran's 
rating.  He presented in August 2004 for medication 
management and told the examiner he had been taking 
Venlafaxine, 75 mg quad, for two months, and he noticed a 
clear improvement in his anxiety, mood, and quality of sleep, 
though there still were times during the day when he felt 
nervous.  He reported no side effects, and he was interested 
in trying a higher dose.

Mental status examination revealed the veteran as well 
groomed and tense, but no abnormalities in psychomotor 
activity or behavior was noted.  Speech was normal in rate 
and tone, mood anxious, and affect mildly constricted but 
congruent to content.  His thought process was linear, and he 
denied any hallucinations or suicide of homicide ideation.  
The examiner noted there was not evidence of alcohol, 
tobacco, or symptoms of mania or psychosis.  The Axis I 
assessment was mood disorder.

Another August 2004 entry notes the veteran's dosage of 
Venlafaxine was increased to 150 mg quad.  His problem list 
noted panic attacks, anxiety, and rule- out PTSD, and the 
goals of his treatment plan were, positive management of his 
panic attacks and anxiety episodes, and to establish a 
diagnosis of PTSD.  Noteworthy is that the examiner included 
among the veteran's strengths as impulse control, social 
skills, and his spiritual beliefs.  At his September 2004 
visit, the veteran reported the increased dosage was working, 
as he was not as nervous as before, and that he had quit 
smoking.  The examiner noted the veteran was oriented x 4, 
sleep was "real good," he had good motivation, was well 
groomed, and he was tense but cooperative and attentive, with 
anxious mood.  The examiner noted the veteran had improved 
his physical health and self-control by stopping smoking.

As of December 2004, the treatment records note the veteran 
was dealing with anger management issues secondary to 
symptoms of a major depressive disorder.  Mental status 
examination continued to show no evidence of psychotic 
symptoms or any suicide or homicide ideation.

VA records show the veteran's symptoms as consistent with the 
above through 2005.  An April 2005 entry notes the veteran 
reported he did not have panic attacks as long as he took his 
medication, and he denied depression.  His wife concurred 
with his report.  The veteran noted he enjoyed going to 
church and he also liked the beach, which indicates he had 
decreased his isolation.  The examiner noted the absence of 
any signs of suicide ideation.  The diagnosed disorder at 
that time continued to be mood disorder, and the examiner 
assessed a Global Assessment of Functioning (GAF) of 70.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  
A GAF of 70 is at the highest end of the range 61 - 70, and 
is indicative of some mild symptoms  (e.g., depressed mood 
and mild insomnia ); or, some difficulty in social 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household ), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
See DSM-IV, p. 47.

The Board concludes these findings clearly show the veteran's 
PTSD did not manifest at a rate higher than 30 percent.  
38 C.F.R. § 4.7.  The Board is also mindful that he was not 
carrying a diagnosis of PTSD at this time, but the VA rating 
criteria are the same for all acquired mental disorders.

A May 2005 entry notes his depression screen was negative, 
and a November 2005 entry notes the veteran's report he had 
not had a panic attack since he started his medication over a 
year earlier.  He also responded that he and his wife go to 
church and shopping a lot, and he enjoyed his screened-in 
front porch.  He declined individual therapy.  VA outpatient 
records show the veteran's symptomatology to have remained 
consistently improved into 2006.

Dr. Morris' May 2006 entry noted the veteran's PTSD was mild, 
and that he could not really tell if it was affecting his 
life very much or preventing him from doing the things he 
wanted to do.  He was afforded a VA Compensation and Pension 
Examination in June 2006.

The June 2006 examination report notes the examiner reviewed 
the claims file.  The veteran reported his symptoms as 
flashbacks, more prevalent at night, poor sleep, in that he 
had difficulty initiating and maintaining sleep.  He noted he 
got four to five hours of sleep a night, and he reported 
nightmares directly related to his combat experiences.  He 
felt the need to seek cover if he heard a loud noise, and he 
was easily irritated for no apparent reason, as well as 
feeling jittery and nervous on a regular basis.  He also 
noted he was withdrawn from others.  He watched the news, but 
did not watch movies depicting combat, and he avoided 
discussing his combat experiences.  His current medication 
was noted as Mirtazapine and Venlafaxine.  The veteran also 
reported a history of suicidal ideation, but he had never 
made a plan or attempted to harm himself.  He worked in the 
textile field until his retirement in 1994.  The only 
difficulty he encountered in his work was an inability to 
concentrate.

Socially, the veteran lived with his second wife of 14 years, 
after having been a widower for 14 years after his first 
wife's death from heart failure.  He noted one daughter with 
whom he has a close relationship.  He completes household 
chores and activities of daily living without assistance.

Mental status examination revealed the veteran as 
appropriately dressed and groomed.  His speech was clear, 
coherent, and goal directed.  He was cooperative and answered 
questions in a candid and spontaneous manner.  There was no 
evidence of psychomotor agitation or retardation.  He was 
alert to time, place, and person, though short-term memory 
and concentration were somewhat impaired.  Thought process 
was linear and devoid of delusional content.  There was no 
evidence of current suicide or homicide ideations, and 
neither was there evidence of any thought or perceptual 
disturbance.  The examiner observed that the veteran 
indicated visual hallucinations but noted they were more 
consistent with hypervigilence and not a true psychotic 
process.

The examiner's Axis I diagnosis was PTSD, and he assessed 
Axis V, GAF, as 50.  The examiner noted that, per the 
veteran's report and the findings on examination, his PTSD 
symptoms had impaired his occupational and social functioning 
to a mild degree.

The Board notes that, while the examiner noted the veteran's 
symptoms caused mild impairment, the GAF of 50, which is the 
high end of the range, 41 - 50, is indicative of severe 
symptoms.  See DSM-IV, p. 47.  The GAF, however, is but one 
factor in determining the impact of a veteran's 
symptomatology.  The Board also notes the veteran's report of 
withdrawal from others was at odds with the repeat entries in 
his outpatient records to the effect he enjoyed attending 
church and going shopping with his wife.  Thus, the Board 
finds the totality of the probative medical evidence shows 
the veteran's PTSD primary symptomatology of anxiety, sleep 
disturbance and disruption, flashbacks, and nightmares, to 
more nearly approximate a 30 percent rating, and it has 
manifested at the rate, or even lower at times, throughout 
the entire appeal period.  38 C.F.R. § 4.1, 4.7, 4.130, 
Diagnostic Code 9411.

A higher rating has not been met or approximated, as there is 
no evidence the veteran's PTSD has chronically manifested 
with panic attacks of a frequency more than once a week, 
speech abnormality, impaired judgment or abstract thinking.  
The Board notes the finding of short-term memory and 
cognitive impairment, and difficulty concentrating, but also 
notes the examiner's note the cognitive deficit was probably 
due to his 1998 heart surgery for coronary artery disease.  
Mild memory loss is included in the criteria for a 30 percent 
rating.  See id.  Poor concentration, without other symptoms, 
does not approximate a 50 percent rating.  38 C.F.R. § 4.7.


ORDER

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for residuals of 
a head injury.  The petition is denied.

Entitlement to an initial rating higher than 30 percent for 
PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


